ORDER
NANTAHALA Power and Light Company’s (hereinafter “Nantahala”) Motion for Writ of Supersedeas filed herein on 17 July 1985 is Denied.
The orders of the North Carolina Utilities Commission, affirmed by this Court on 3 July 1985, requiring Nantahala to make refund payments to its customers are temporarily stayed to and including the 31st day of July 1985 but no longer. The temporary stay allowed by this order will expire automatically at 12:01 a.m. on 1 August 1985 without the necessity of any further order by this Court. The purpose of the stay is to permit Nantahala to seek a writ of certiorari and stay from the United States Supreme Court.
By order of the Court in Conference, this 18th day of July 1985.
Mitchell, J.
For the Court